Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/24/2019 is being considered by the examiner. However, the Office notes references Trudel (US 2011/0016818 , #1 PGPUB), Aghnides (US 2,771,884 , #14 USPAT) and Paccoret (US 4,964,825, #15 USPAT) does not appear to be remotely relevant to applicant’s disclosure and it is possible that the applicant intended to cite a different reference. While the references were considered, Office suggest that the applicant verifies the record for accuracy.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Claim 17. A ventilation apparatus for at least partly mechanically assisted ventilation of a patient, having a respiratory gas conveying pump, having an exhalation valve (10) according to Claim 1, and having an inhalation valve. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.

Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure 
The abstract of the disclosure is objected to because:
The abstract exceeds the 50 to 150 words in length range.   
Correction is required.  See MPEP § 608.01(b).

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 24 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 11. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claims 18 and 28 is objected to because of the following informalities:  
Claim 18 L1-2 and claim 28 L1 recites “A valve body for an exhalation valve, for an exhalation valve of claim 1” notice that the exhalation valve is repeated (see also the 112b rejection below).
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“preloading device” in claim 1 and applicable dependent claims (see at least P10 of the specification).
“positioning member” in claim 15 and applicable dependent claims (see at least P12-13 of the specification). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 17-18, 23 and 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 L2-3 recites “for example a metal disk and/or a ceramic disk”, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 17 recites “A ventilation apparatus” in L1, “a patient” in L2, “an exhalation valve” in L2. Notice that all of these limitations are already recited in intervening claim 1 and is unclear and indefinite if the latter recitation of claim 17 are the same or distinct from the previously recited limitations of intervening claim 1. Based on the record, the Office will assume that they are the same limitations. The Office suggests amending a/an in the latter recitation to –the—to overcome this rejection.   
Claim 18 recites “A valve body” in L1, “an exhalation valve” in L1, “for an exhalation valve” in L2 (are there two exhalation valve or just the one?), “a lifting a skirt” in L5. Notice that all of these limitations are already recited in intervening claim 1 and in the case of “an exhalation valve of L2” is also already recited in both claim 1 and claim 18 and is unclear and indefinite if the latter recitations of claim 18 are the same or distinct from the previously recited limitations of intervening claim 1. Based on the record, the Office will assume that they are the same limitations. The Office suggests amending a/an in the latter recitation to –the—to overcome this rejection. Additionally, claim 18 recites “an abutment surface” in L2 and “a valve seat surface” in L3, notice that intervening claim 1 already recites similar limitations with “counterpart surface” (26, which correlates to the abutment surface) and “end surface” (24, which correlates to the valve seat surface). It is unclear and indefinite if the abutment surface and the valve seat surface of claim 18 are the same to the counterpart surface and the valve seat surface respectively or if they are distinct. Based on the record, they appear to be the same or related. The Office requests clarification on what the Applicant(s) regard as their invention and that the claim(s) is/are amended to have consistent terminology throughout the claims.    
Claim 23 recites “the skirt rim” in L3. Notice that this limitation is not previously recited and as such, there is insufficient antecedent basis for this limitation in the claim. The Office suggests amending the claim to modify "the" with --a--or --an-- as appropriate in order to overcome the rejection.
Claim 28 recites “A valve body” in L1, “an exhalation valve” in L1, “for an exhalation valve” in L2 (are there two exhalation valve or just the one?), “a lifting direction” in L3, “a skirt” in L4. Notice that all of these limitations are already recited in intervening claim 1 and in the case of “an exhalation valve of L2” is also already recited Additionally, claim 28 recites “an abutment surface” in L2 and “a valve seat surface” in L2, notice that intervening claim 1 already recites similar limitations with “counterpart surface” (26, which correlates to the abutment surface) and “end surface” (24, which correlates to the valve seat surface). It is unclear and indefinite if the abutment surface and the valve seat surface of claim 28 are the same to the counterpart surface and the valve seat surface respectively or if they are distinct. Based on the record, they appear to be the same or related. The Office requests clarification on what the Applicant(s) regard as their invention and that the claim(s) is/are amended to have consistent terminology throughout the claims. 
Claim 27 recites “the skirt rim” in L3. Notice that this limitation is not previously recited and as such, there is insufficient antecedent basis for this limitation in the claim. The Office suggests amending the claim to modify "the" with --a--or --an-- as appropriate in order to overcome the rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-8, 11-12, 14, 18, 20, 24 and 28 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by McGinnis (US 4,823,828).
Regarding claim 1, McGinnis teaches in Figs. 1-4 (see at least Fig. 1) of an exhalation valve (valve 10) for a ventilation apparatus for at least partly mechanically assisted ventilation of a patient (see at least C1 L1-12, C3 L21 – C5 L50 notice that the valve is an inhalation /exhalation valve used to assist respiration in a patient), comprising: a valve housing (see housing 12 including at least a patient supply body portion 16) having a flow passage (see at least passage 44) which extends along a passage path that defines a local axial, radial, and circumferential direction, and along which respiratory air can flow through the valve housing; the valve housing comprising a housing- mounted valve sub-configuration having an end surface (seat 54) which continuously encircles the passage path; and a counterpart surface (the surface of valve disc 56 that contacts the valve seat 54), facing toward the end surface, of a valve body (valve disc 56) movable relative to the valve housing being preloaded by a preloading Thus, the device of McGinnis meets all the limitations of claim 1. 
Regarding claim 6 and limitation of the exhalation valve according to Claim 1, wherein the counterpart surface and/or the end surface (2d) is/are located in one plane; 
Regarding claim 7 and the limitation of the exhalation valve according to Claim 1, wherein the end surface is located at a longitudinal end of a tubular portion of the flow passage constituting the end portion of the valve sub- configuration; the skirt surrounding, in the reference state, an end region, extending along the passage path  and in a circumferential direction around it, of the tubular portion; the device of McGunnis meets this limitation as shown in at least Fig. 1.
Regarding claim 8 and the limitation of the exhalation valve according to Claim 7, wherein a radially outer region of the longitudinal end of the tubular portion is beveled (see the slanted upper surface of the valve seat portion 52), the skirt extending, in the reference state, oppositely to the lifting direction beyond the bevel end located axially farther from the end surface; the device of McGunnis meets this limitation as shown in at least Fig. 1.
Regarding claim 11 and 24
Regarding claim 12 and the limitation of the exhalation valve according to Claim 1, wherein the valve body comprises a substantially flat plate portion which comprises the counterpart surface and which connects to a fastening portion (diaphragm or bellows 57 notice that bellows 57 is fastened or attached to the valve disk 56 to aid in sealing and guiding the disk) radially externally surrounding the plate portion; the device of McGunnis meets this limitation as shown in at least Fig. 1.  
Regarding claim 14 and the limitation of the exhalation valve according to Claim 1, wherein the preloading device preloads the counterpart surface, in a plane orthogonal to the lifting direction, into a predetermined idle position, in particular centers it relative to the passage path in the region of the counterpart surface (26), and/or guides it during a lifting and return motion respectively in and oppositely to the lifting direction; the device of McGunnis meets this limitation as shown in at least Fig. 1 with the spring 59 biasing the valve to the closed position and guiding the movement of the valve back to the closed position. 
Regarding claim 18, as best understood by the Office, and the limitation of a valve body (valve disc 56) for an exhalation valve (valve 10), for an exhalation valve of Claim 1, encompassing an abutment surface (the surface of valve disc 56 that contacts the valve seat 54) that is embodied for abutment against a valve seat surface (seat 54) and is movable along a motion axis in and oppositely to a lifting direction; the abutment surface enclosing an angle with the motion axis; the valve body comprising a skirt (skirt portion 58) which surrounds the abutment surface radially externally with reference to the motion axis and which, proceeding from a valve body portion (the inner portion of valve disc 56 that comprises the abutment surface) comprising the abutment surface, 
Regarding claim 20 and the limitation of the exhalation valve according to Claim 1, wherein the counterpart surface and/or the end surface is/are flat; the device of McGunnis meets this limitation as shown in at least Fig. 1 with at least the counterpart surface (the surface of the valve disc 56) being flat. 
Regarding claim 28, as best understood by the Office, and the limitation of a valve body (valve disc 56) for an exhalation valve (valve 10), for an exhalation valve of Claim 1, encompassing an abutment surface (the surface of valve disc 56 that contacts the valve seat 54) that is embodied for abutment against a valve seat surface (seat 54) and is movable along a motion axis in and oppositely to a lifting direction; the abutment surface enclosing a right angle with the motion axis; the valve body comprising a skirt (skirt portion 58) which surrounds the abutment surface radially externally with reference to the motion axis and which, proceeding from a valve body portion (the inner portion of valve disc 56 that comprises the abutment surface) comprising the abutment surface, protrudes from the valve body portion axially with reference to the motion axis and in that context projects axially beyond the abutment surface (see Fig. 1); the device of McGunnis meets this limitation as shown in at least Fig. 1.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGinnis (US 4,823,828) in view of Adahan (US 8,303,276).
Regarding claim 17, as best understood by the Office, and the limitation of a ventilation apparatus for at least partly mechanically assisted ventilation of a patient (see at least C1 L1-12, C3 L21 – C5 L50 of McGinnis notice that the valve is an The device of McGinnis fails to disclose the limitation of “having a respiratory gas conveying pump” (notice that while a gas supply 18 and/or a “manual breathing bag”, C3 L60-68 are mentioned to be coupled to portion 46, it is unclear if these function as “a pump” for conveying the medical gas as claimed). However, pumps are well known in the art. 
Adahan (US 8,303,276) teaches in at least Figs. 1-2 of respirator system comprising at least an exhalation valve 200 that is fluidly connected to a pump 100 at portion 41. The pump 100 allows for the quiet and reliable conveyance of oxygen or oxygen-rich air coming from a source fluidly coupled to the pump at inlet port 14 to a patient fluidly coupled at port 28 of the exhalation valve 200 to assist in their breathing (see at least C6 L53 – C11 L45 for more details).
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the gas supply 18 of the device of McGinnis to include a pump 100, similar to one as taught by Adahan, that is fluidly connected to the suitable medical gas source 18 and to the inlet portion 14 of the exhalation valve in a similar manner as taught by Adahan, in order to provide the reliable and quiet conveyance of the medical gas to the patient. Thus, the device of the combination of McGinnis in view of Adahan meets all the limitations of claim 17.       
Allowable Subject Matter
Claims 2-5, 9-10, 15-16, 19, 21-22, 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13, 23 and 27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art are McGinnis (US 4,823,828), Adahan (US 8,303,276), Hay (US 3,933,171), Bailey (US 5,103,854), Schober (WO 02/076544), Gilman (US 4,712,580), Olesen (US 4,406,302), Drews (US 5,704,348) and Beaussant (US 3,608,574). The prior art teaches of various examples of exhalation valves used for assisted respiration of a patient in a similar manner as applicant’s general invention. Notice that in most of the prior art (except in the case of at least McGinnis), a skirt as claimed is not shown. McGinnis teaches of a valve comprising the skirt feature similar to a key feature of the claimed invention. However, McGinnis fails to disclose the particular features of the skirt (48, see at least Figs. 5-6 of the application) and its relation with the rest of the components of the exhalation valve 10 as claimed. Additionally, McGinnis fails to disclose the particular features of the reinforcing component (60), the actuator (63), the positioning member (64) and the diaphragm As such, the closest prior art fails to disclose or render obvious without impermissible hindsight the particular structure and function of the exhalation valve (10) as claimed in claims 2-5, 9-10, 13, 15-16, 19, 21-23 and 25-27 and as shown in at least Figs. 1-2 and 5-6 of the application.      

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741.  The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753